            Case 8:20-cv-00311-PX Document 1 Filed 02/05/20 Page 1 of 6


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

FREDA SHELTON

       Plaintiff,

v.                                                  Case No. 20-cv-00311

PISCATAWAY LANDING HOMEOWNERS
ASSOCIATION, INC.
Serve: RACHEL M. HESS
       400 Redland Court, Ste 212
       Owings Mills, MD 21117

       Defendant,

PICKETT LAW, LLC
Serve: STACY S. PICKETT
       264 Merrimac Court
       Prince Frederick, MD 20678

       Defendant,

BLACKSTONE MANAGEMENT, LLC
Serve: FORREST BAGGARLY
       2A Industrial Park Drive
       Waldorf, Maryland 20602

       Defendant,

MID-ATLANTIC WATER & SEWER AUTHORITY, INC.
Serve: LISA C. HEIMLICHER, ESQ.
       C/O WINEGRAD HESS FRIEDMAN & LEVITT, LLC
       400 Redland Court
       Owings Mills, MD 21117

       Defendant.

                            COMPLAINT AND JURY DEMAND

       The Plaintiff, Freda Shelton, files suit against defendants Piscataway Landing Homeowner’s

Association, Inc. ("PLHOA"), Pickett Law, LLC (“Pickett”), Blackstone Management, LLC

(“Blackstone”) and Mid-Atlantic Water & Sewer Authority, Inc. (“MWSA”), and alleges as follows:


                                               1
            Case 8:20-cv-00311-PX Document 1 Filed 02/05/20 Page 2 of 6


                                PRELIMINARY STATEMENT

       1.     This is an action for actual and statutory damages, costs and attorney's fees brought

pursuant to 15 U.S.C. § 1692 et seq. (Fair Debt Collection Practices Act or "FDCPA"), Maryland

Consumer Debt Collection Act, Md. Code Ann., Com Law § 14-201 et seq. (“MCDCA”) and

Maryland Consumer Protection Act, Md. Code Ann., Com Law § 13-101 et seq. (“MCPA”).

                                            PARTIES

       2.     Plaintiff is a natural person who resides in the state of Maryland.

       3.     Defendant PLHOA is a Maryland corporation that was incorporated in February 2005

for the purpose of organizing and operating a real estate management association exclusively to

provide for the acquisition, construction, management, maintenance, care and preservation of the

open spaces, common area and facilities within the parcel of land located in the Brandywine (11th)

Election District of Prince George’s County, Maryland, aka PISCATAWAY HEIGHTS.

       4.     Defendant Pickett is debt collection law firm that specializes in collecting past due

debts owed to homeowners’ associations.

       5.     Defendant Blackstone is a property management firm that manages Owner

Associations in Maryland, Virginia and Washington, D.C. As part of its services that it provides to

Owner Associations, MWSA provides the “aggressive collection of delinquent assessments.”

       6.     Defendant MWSA is a water treatment facility that provides it water and sewer

services to residential communities, including communities in Brandywine Maryland.

                                  FACTUAL ALLEGATIONS

       7.     Ms. Shelton’s has a personal residence is in Brandywine, Maryland. Her property is

located in the subdivision PISCATAWAY HEIGHTS, which is within the jurisdiction of PHLOA

and servicing area of MWSA.




                                                 2
             Case 8:20-cv-00311-PX Document 1 Filed 02/05/20 Page 3 of 6


       8.      Defendant Pickett collects debts for PHLOA and MWSA and attempted to collect

debts for PHLOA and MWSA from Ms. Shelton.

       9.      Within a year of filing this action, Defendant Pickett illegally attempted to collect a

previously paid MWSA debt from Ms. Shelton.

       10.     Within a year of filing this action, Defendant Pickett illegally attempted to collect a

PHLOA debt that was previously settled and paid.

       11.     In addition to attempting to collect paid and/or settled debts, Defendant Pickett

attempted to include and tack on amounts that were unauthorized or unjustified by the law and/or

the terms of Shelton’s agreement with PHLOA and MWSA.

       12.     In May of 2019, Defendants interrupted Ms. Shelton’s attempt to sell her Property

when Defendants contacted the title company conducting the sale of the Property and instructed the

title company to collect debts that were either already paid, unauthorized and/or unjustified, not

presently owed or not due.

       13.     In July 2019, Ms. Shelton was hauled into court and forced to defend against a

meritless action by Defendants Pickett and PHLOA. Defendants did not even serve Ms. Shelton and

hoped to obtain a default judgment without having to prove their claims. When Ms. Shelton learned

of the action and filed a defense, the Defendants dismissed the meritless action.

       14.     In January 2020, on behalf of PHLOA, Blackstone sent Ms. Shelton a statement of

account that sought to collect homeowner associate fee assessments for 2020 assessment and sought

to collect the previously paid and settled debt.

                                      COUNT ONE: FDCPA

       15.     Plaintiff incorporates the preceding allegations by reference.

       16.     Defendant Picket violated §§ 1692e(2), 1692e(10) and 1692f by misrepresenting the

amount, character and legal status of the debt when Pickett attempted to collect debts that had already



                                                   3
              Case 8:20-cv-00311-PX Document 1 Filed 02/05/20 Page 4 of 6


been paid and attempted to collect debts or debt amounts that were unauthorized and/or unjustified.

        17.     Defendant Blackstone violated §§ 1692e(2), 1692e(10) and 1692f by misrepresenting

attempting to collect a debt that had already been paid.

        18.     Defendant Picket violated §§ 1692e(2), 1692e(5), 1692e(10) and 1692f by refusing

to release the lien of the paid PHLOA debt and using the judicial system to make false

representations about the PHLOA debt and demanded payment from Plaintiff when it had no right

to collect the PHLOA debt.

        19.     As a result of the foregoing defendants' conduct, Plaintiff suffered actual damages

consisting of both pecuniary expenses, humiliation and other emotional distress.

        20.     Defendant Pickett’s conduct was the proximate cause of Plaintiff's injuries, rendering

Defendant liable for actual damages to Plaintiff in an amount to be determined by the court pursuant

to 15 U.S.C. §1692k(a)(1), liable for statutory damages to Plaintiff in an amount of $100 - $1,000

pursuant to 15 U.S.C. §1692k(a)(2)(A), and reasonable attorney’s fees pursuant to 15 U.S.C.

§1692k(a)(3).

                           COUNT TWO: VIOLATIONS OF MCDCA

        21.     Plaintiff incorporates the preceding allegations by reference.

        22.     Defendants knew Plaintiff had satisfied the debts because they not only received the

payments, but Plaintiffs and Defendants shared communications about the payment.

        23.     Upon information and belief, Defendants intentionally claimed and/or attempted to

collect debts or debt amounts that were unauthorized or unjustified because they believed Plaintiff

would not notice the amounts were illegal or that they could use extenuating circumstances (e.g.

court action, need to sell property, etc.) to pressure Plaintiff into paying.

        24.     Defendants violated MCDCA, Com Law §§ 14-202(8) and 14-202(11) by claiming

a right and/or attempting to collect debts that were paid.



                                                    4
             Case 8:20-cv-00311-PX Document 1 Filed 02/05/20 Page 5 of 6


       25.     Defendants violated MCDCA, Com Law §14-202(8) by claiming a right and/or

attempting to collect debts that were unauthorized or unjustified.

       26.     Defendants Pickett and PHLOA violated MCDCA, Com Law §14-202(8) by refusing

to release the PHLOA lien on a satisfied debt.

       27.     Defendant Picket violated MCDCA, Com Law §14-202(11) by misrepresenting the

amount, character and legal status of the debt when Pickett attempted to collect debts that had already

been paid and attempted to collect debts or debt amounts that were unauthorized and/or unjustified.

       28.     Defendant Blackstone violated MCDCA, Com Law §14-202(11) by attempting to

collect a debt that had already been paid.

       29.     Defendant Picket violated MCDCA, Com Law § 14-202(11) by refusing to release

the lien of the paid PHLOA debt and using the judicial system to make false representations about

the PHLOA debt and demanded payment from Plaintiff when it had no right to collect that debt.

       30.     As a result of the foregoing defendants' conduct, Plaintiff suffered actual damages

consisting of both pecuniary expenses, humiliation and other emotional distress.

       31.     Defendants’ foregoing violations render Defendants liable for actual damages in an

amount to be determined by the Court pursuant to MCDCA, Com. Law § 14-203.

                          COUNT THREE: VIOLATIONS OF MCPA

       32.     Plaintiff incorporates the preceding allegations by reference.

       33.     PHLOA is a “merchant” as defined at MCPA § 13-101(g) and is subject to all of the

provisions prohibiting unfair and deceptive trade practices including those in §§13-303 and 13-401.

       34.     PHLOA has not performed its duties under the HOA Bylaws.

       35.     PHLOA did not disclose to Plaintiff that it had no intentions of performing its duties

under HOA Bylaws.




                                                  5
             Case 8:20-cv-00311-PX Document 1 Filed 02/05/20 Page 6 of 6


       36.     If PHLOA had truthfully represented how it intended to manage PISCATAWAY

HEIGHTS, then Plaintiff would not have purchased her Property.

       37.     PHLOA violated §§ 13-301(1), 13-301(3), 13-301(4) and 13-303(5) by engaging in

the acts and omissions set forth above, by making the misrepresentations set forth above, and by

failing to disclose material facts where the failure to do so deceived or tended to deceive, the

Defendant has committed unlawful or deceptive trade practices in violation of the MCPA.

       38.     Defendants PHLOA and MWSA violated the Md. Code Ann., Com Law §13-

301(13)(iii) when the Defendant violated the MCDCA at §§ 14-202(8) and 14-202(11).

       39.     Defendants’ conduct had the capacity, tendency or effect of deceiving Plaintiff, who

in fact was deceived or misled, causing injury and loss through: actual damages, including pecuniary

damages, emotional and mental distress and costs and attorney fees.

       40.     Defendants’ conduct was the proximate cause of Plaintiff’s injuries, rendering

Defendants liable for actual damages in amount to be determined pursuant to the MCPA at §13-

408(a), and for attorney’s fees pursuant to MCPA, §13-408(b).

       WHEREFORE, your Plaintiff demands judgment for actual and statutory damages against

Defendants, jointly and severally; for her attorney's fees and costs; for prejudgment and post-

judgment interest; and any other relief deemed appropriate by this Court.

TRIAL BY JURY DEMANDED

       Respectfully submitted,

       FREDA SHELTON

       /s/ Jeffery W. Styles
       Jeffery W. Styles, Esq., No. 20659
       Washington Legal Group, LLC
       1666 K Street, Northwest, Suite 440
       Washington, District of Columbia 20006
       Tel: (202) 503-1708
       Email: jstyles@washlegal.com
       Attorney for Plaintiff
                                                 6
